           Case 1:21-cv-02298-LTS Document 7 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUTH BONNY,

                                   Plaintiff,

                       -against-                               1:21-CV-2298 (LTS)

 TRANSDEV NORTH AMERICA;                                       CIVIL JUDGMENT
 SEDGWICK CMS-AURORA; OLD
 REPUBLIC INSURANCE,

                                   Defendants.

       Pursuant to the order issued September 7, 2021, dismissing this action for lack of subject

matter jurisdiction,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for lack of

subject matter jurisdiction under Rule 12(h)(3) of the Federal Rules of Civil Procedure.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    September 7, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
